Citation Nr: 1133180	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  11-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial rating greater than 50 percent disabling for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran and his wife testified at a July 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested by continuous sadness, anxiety, irritability to include angry outbursts, insomnia, impairment of ability to perform activities of daily living (ADLs), and a limited degree of both social and interpersonal relationships as well as a family role.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to PTSD, the medical evidence reflects a diagnosis of cognitive disorder not otherwise specified.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  To that end, the February 2011 examiner indicated that there was an "emerging" dementia, and that while this dementia, and/or other dementia-type illnesses, was likely responsible for impairment of psychosocial adjustment and quality of life, it was also possible that the dementia had served to aggravate or increase TPSD symptomatology at certain points in time.  Because the VA examiner did not separate out the symptoms resulting from the Veteran's PTSD versus his nonservice-connected dementia, the Board will consider all of the Veteran's symptoms as being manifestations of his PTSD.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

After review of the evidence of record, the Board finds that a 70 percent initial rating, but no greater, is warranted for the Veteran's PTSD.  The evidence of record tends to show that the Veteran minimizes his problems when discussing them with care providers, but when considered in conjunction with the Veteran's wife's statements of her experiences, as well as the Veteran's admissions of certain symptomatology and his testimony at the July 2011 Board hearing, a higher evaluation than that assigned by the RO is supported.  However, while it is clear that the Veteran's PTSD causes significant problems with his relationships and ability to function in the outside world, it does not result in total social and occupational impairment such that the maximum 100 percent rating would be warranted.

There is no evidence of obsessive rituals, as noted at the March 2009 VA examination.  Normal speech was also noted at both the March 2009 and February 2011 VA examinations as well as in April 2010 and February 2010 VA outpatient treatment records.  He also denied having delusions or hallucinations at the March 2009 and February 2011 VA examinations; delusions, hallucinations, or other gross impairment of thought process or thought content were not noted at those examinations or at a February 2011 VA outpatient visit.

Although the Veteran indicated a history of suicidal ideations, with at least one hospitalization for such thoughts, there is no evidence that the Veteran had thoughts of suicide during the appeal period; he denied having them at August 2009 and February 2011 VA outpatient visits and at the March 2009 and February 2011 VA examinations.  Similarly, although memory loss was noted, particularly during the short-term recall test at the February 2011 VA examination, such memory loss was not so severe as for the Veteran to forget his prior occupation as a carpenter, or his own name or that of his wife.

Significantly impaired impulse control was also noted, but not to the degree that the Veteran was a constant threat to his safety or to the safety of others.  The Veteran's wife indicated that he got unusually angry and yelled, for no reason or known cause, on a frequent basis.  Multiple February 2011 VA outpatient treatment records note that the Veteran continued to have angry outbursts such that the Veteran's wife created a plan to find a safe place in case he lashed out physically.  The February 2010 VA examiner also noted the Veteran's unusual anger when the Veteran's wife asked the Veteran about his memory problems or reminded him about something he forgot.  However, there is no evidence that the Veteran was a constant threat to his wife, consistent with her statements that he no longer physically abused her, and had not since he had stopped drinking alcohol in the mid-1990s.

There is also evidence of near continuous depression and anxiety.  While the Veteran denied having panic attacks to the March 2009 VA examiner, the Veteran's wife reported that the Veteran was overly concerned for hours at a time about unusual things; for example, if there were frost on a window in their house, he would talk for hours about how he worried that the window would break because of the frost, and he only stopped after she took a hairdryer and eliminated the frost off the window.  To that end, the February 2011 VA examination report noted that the Veteran struggled with daily feelings of sadness, anxiety, and irritability.

The Veteran was noted to have some trouble with maintaining hygiene, but not to the degree that he could not perform activities of daily living (ADLs).  Both the March 2009 and February 2011 VA examiners found the Veteran able to maintain minimal personal hygiene, but the March 2009 VA examiner found that his self-care was marginal and the February 2011 VA examiner noted that he struggled to execute routine responsibilities of self-care, being that he was unshaven and somewhat disheveled.  This is confirmed by the Veteran's wife's January 2010 letter noting that he had to be told to change his clothes, even after 3 or 4 days.  Inability to perform ADLs was alleged by the Veteran in September 2009 and January 2010, but only secondary to his cataract problem.

GAF scores of 55 was assigned by the March 2009 VA examiner and of "55 to 65" by the February 2011 VA examiner.  The Board finds that the Veteran's occupational and social functioning, as demonstrated by the evidence of record, is worse than is contemplated by these scores.  Indeed, the record reflects that the Veteran's ability to function is greatly assisted by the efforts of his wife.  The scores were not based on the Veteran's current occupational functioning, especially since the Veteran has not been employed since the 1980s.  That said, the scores assigned clearly do not show total social or occupational impairment; the examiners both found a moderate level of PTSD when interviewing the Veteran alone.

As discussed above, the Veteran's social and occupational impairment is severe.  The February 2011 VA examiner concluded that the Veteran had a disrupted sleep cycle which led to problems with daytime mood regulation, resulting in surges in irritability, sadness, and anxiety.  He was found in the June 2009 rating decision as not competent to handle distribution of VA funds.  His primary social outlet is his wife, who has essentially become his caretaker but also appears to fear his irritability and angry outbursts such that the VA outpatient treatment records reflect the establishment of a "safe location" for her in the event the Veteran were to become violent.  He also has a relationship by phone with his surviving son, cousin, and siblings, but sees them in person rarely, and has no friends outside the family, as noted in the March 2009 VA examination.  He also reported at the March 2009 VA examination that he had "few social pursuits," and the February 2011 VA examiner noted that the Veteran self-isolated or shut down emotionally to cope with his current life stressors, and a "limited degree of quality of social and interpersonal relationships" and a "limited family role."  However, the fact that he remains married and is able to maintain these relationships, however remote, shows that the maximum 100 percent initial rating is not warranted.

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization making the application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's service-connected PTSD, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for PTSD during the appeal period.  Marked interference of employment has also not been shown; the record repeatedly documents that the Veteran stopped working in the early to mid-1980s following stomach and back surgeries that were related to an employment-related incident.  Therefore, the Veteran's disability picture is contemplated by the rating schedule; no extraschedular referral is required.

A 70 percent initial rating has been assigned by this decision.  However, because the record does not reflect that the Veteran's PTSD results in total social and occupational impairment, the preponderance of the evidence is against the assignment of the maximum 100 percent rating.  There is no doubt to be resolved, and an initial rating greater than 70 percent is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A January 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits (versus age-based pension) from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March 2009 and February 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


ORDER

An initial rating of 70 percent disabling, but no greater, for PTSD is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged, to include at the March 2009 and July 2010 VA examinations, that he was not currently working due, in part, to his service-connected PTSD.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter.

By this decision, a 70 percent initial rating has been assigned for the Veteran's PTSD, thus satisfying the pertinent schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  However, the record does not contain an opinion as to whether the Veteran's service-connected PTSD alone, and not in conjunction with his nonservice-connected disabilities to include musculoskeletal disabilities, makes him unemployable for VA purposes.  While it is noted in the record that the Veteran stopped working in the mid 1980s, secondary to a low back disability, it still remains undetermined whether his PTSD would preclude gainful employment at the present time.  For that reason, an opinion must be obtained.

Accordingly, the issue of entitlement to TDIU is remanded for the following actions:

1.  Schedule the Veteran for an examination to determine whether his service-connected PTSD results in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities, to include his lumbar spine disability.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  The report must be typed.

2.  Notify the Veteran, through his fiduciary, that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  Readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, through his fiduciary, and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


